Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00403-CV
____________
 
MEGHAN BABINO, Appellant
 
V.
 
JAMES BATES, Appellee
 

 
On Appeal from the 309th District
Court
Harris County, Texas
Trial Court Cause No.
2008-22174
 

 
M E M O R
A N D U M   O P I N I O N
According
to information provided to this Court, this appeal is from a judgment signed
May 7, 2008.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the Court appellant did not make
arrangements to pay for the record.  On July 16, 2008, notification was
transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  No response was filed.




In
addition, our records show that appellant has not established indigence or paid
the $175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent); Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On June
3, 2008, the Court notified appellants that the fee was past due and the appeal
was subject to dismissal.  No response was filed.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.